COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-063-CV



IN RE ELVERA M. JOHNSON, IN 	RELATOR

HER OFFICIAL CAPACITY AS DISTRICT 

CLERK OF PARKER COUNTY, TEXAS

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and prohibition and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and prohibition is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



LEE ANN DAUPHINOT

JUSTICE



PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J.



MCCOY, J. would request oral argument on the mandamus issue.



DELIVERED:  April 18, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.